Citation Nr: 0304807	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from April 1975 to April 
1978 and January 1979 to June 1981.  

Historically, by a September 1991 rating decision (and 
confirmed by a September 1992 rating decision), service 
connection was denied for an acquired psychiatric disability, 
to include post-traumatic stress disorder.  After appellant 
expressed disagreement with those rating decisions and an 
August 1993 Statement of the Case was issued her, she did not 
file a timely Substantive Appeal therewith.  That September 
1991 rating decision (as confirmed in a September 1992 rating 
decision) represents the last final decision with regards to 
the service connection issue.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen the service connection claim for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder.


REMAND

In an October 2002 VA Form 9, appellant requested that a 
hearing be held before the Board in Washington, D.C.  
Although the RO scheduled such hearing for March 2003, prior 
to that hearing the Board received appellant's January 2003 
written statement, wherein she cancelled said hearing and 
instead requested a videoconference hearing be held before 
the Board (i.e., a videoconference "Travel Board" hearing).  
Since "Travel Board" hearings (including by 
videoconference) are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2002)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a videoconference 
Board hearing, and provide appellant and 
her representative notice thereof in 
accordance with appropriate provisions.  
If she desires to withdraw the request 
for such hearing prior to the hearing, 
she may do so in writing pursuant to 
applicable provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



